Citation Nr: 0710604	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This appeal is from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).

The case was previously before the Board in November 2004, 
when it was remanded for additional development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDING OF FACT

The veteran did not engage in combat and there is no credible 
supporting evidence that the claimed in-service stressor 
actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

A VA letter of July 2001 afforded the veteran all aspects of 
notice mandated by law and regulation, Pelegrini v. Principi, 
18 Vet. App. 112, 118-19 (2004), except notice of the 
potential rating and effective date elements of his claim.  
See Dingess v. Nicholson, 19Vet. App. 473 (2006).  Additional 
letters were sent in November 2002, December 2004, April 
2005, and October 2005.  VA effectively readjudicated the 
claim subsequent to each notice, as documented in an April 
2006 and preceding SSOCs and the initial SOC.  See Mayfield 
v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In the context of this claim, the veteran suffered 
no prejudice from VA's failure to notify him of the rating 
and effective date elements of his claim.  He has been fully 
able to participate in the prosecution of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Any defects 
in the timing or language of VA implementation of its notice 
duties have been harmless to the veteran's claim.  See Conway 
v. Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all evidence of which it had notice and for 
which the veteran provided information to enable VA to obtain 
putative evidence.  VA action to verify the veteran's 
stressors has been thorough, including inquiry to U.S. Army 
and Joint Services Records Research Center (RRC) (previously 
the U.S. Armed Service Center for Unit Records Research), and 
to the National Archives and Records Administration (NARA).  
VA's notice letters repeatedly informed the veteran to 
provide information to enable VA to obtain evidence he wished 
VA to obtain.  He reported no private records to obtain.  He 
provided no information enabling VA to obtain lay statements 
on his behalf.  VA has discharged its duty to assist the 
veteran to obtain documentary evidence.  VA has notified the 
veteran of its failure to obtain evidence corroborating his 
contentions.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1), (2), (3), (e) (2006).

VA did not examine the veteran for PTSD or obtain a medical 
opinion.  There is sufficient evidence of a diagnosis of 
PTSD.  Despite VA's repeated solicitation of the veteran to 
produce information necessary to verify alleged stressors and 
repeated actions to establish the event in service, VA has 
been unable to do so.  Whereas nonmedical facts are 
dispositive of this claim, a medical examination is not 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  VA 
has discharged it duty to assist the veteran to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006).

The veteran reported in July 2001 that he began having 
nightmares and stress immediately upon arriving in Vietnam, 
and they increased the day four of his friends were 
"fragged" by another friend.  In October 2002, he reported 
that he was a combat engineer (MOS 12B30) with the "34th 
EBC."  It is unclear from this and subsequent reports 
whether the "fragging" event happened two days after his 
reassignment from duty as a radio operator to duty as an 
engineer or more shortly after his reassignment, after 
completing a one or two day assignment as a radio operator.  
He reported that one of his friends "fragged" the personnel 
in a tent, all of whom were also his friends.  He reported 
having anxiety since that day because it could have been him 
in the tent.  In a November 2002 statement, he reported the 
non-battle injury of three individuals by another individual.  
He reported "we" had been in the field for about two months 
by San Luoc, and he "had transferred from being a radio 
operator only a day or two days, then everybody in the C.O. 
tent were "fragged" by another radio operator.  He 
reiterated the onset of anxiety attacks and drinking more, 
because he could have been inside the tent, and thereafter, 
he always worried about being "fragged."  

The veteran's subsequent statements about the "fragging" 
incident were to the same effect.  He has reported the event 
as between April 1970 and February 1971.  He completed a VA 
PTSD questionnaire in November 2002, reporting the injured, 
without names, as "Captain," "First Sergeant," and "III 
Radio Operator."  He reported the date of injury or death as 
1970, and the circumstances as non-battle.

The veteran has consistently reported his military 
occupational specialty (MOS) as Combat Engineer (12B30).  He 
has consistently reported his unit as the 34th Combat 
Engineer Battalion or "34th ECB."

The veteran has obtained VA outpatient diagnosis of and 
treatment for PTSD, first in March 1998, and again in May 
2001.  Treatment records thereafter to October 2004 repeat 
the diagnosis.  March 1998 mini-screen for PTSD recorded his 
affirmative answer to whether he had been in combat and his 
negative answer to whether he had been attacked, been 
threatened with a weapon, or seen someone being badly injured 
or killed.  A May 2001 mini-screen noted affirmative answers 
to whether he had been threatened with a weapon and seeing 
someone being badly injured or killed; no notation was made 
of the time, place, or circumstance of being the changed 
answers.  A May 2001 biopsychosocial assessment noted the 
veteran reported he was not injured in Vietnam.  The 
assessment noted that specific stressors were not discussed.  
The first mention of the "fragging" incident in treatment 
records appears in a May 2003 note of his report of increased 
problems since the beginning of the war in Iraq and vivid 
nightmares since "the 'fragging' incident in Kuwait with the 
101 Airborne," which he reported was the "same nature as an 
incident he underwent in Vietnam."  In July 2003, he 
inquired of his VA psychiatrist how he could find other 
people that "witnessed the 'fragging' incident in Vietnam 
that he says contributed to his PTSD so he can substantiate 
his claim."

The veteran does not claim any stressor occurred in combat, 
although he has several times reported that he was in combat.  
To the contrary, he twice reported the purported PTSD 
stressor as non-combat.  Additionally, his DD 214 and 
official personnel file show no combat decorations that 
support a conclusion the veteran was in combat.  His 
consistent report that he was assigned to the 34th Combat 
Engineer Battalion is not evidence of combat, not least 
because the 34th Engineer Battalion was not a combat engineer 
unit.  Both his official personnel record and a Morning 
Report from the unit identify it as a Construction Engineer 
Battalion.

The preponderance of the evidence is against concluding that 
the veteran's alleged stressor occurred in combat.  
Consequently, the deference given the veteran's testimony in 
proving the occurrence of stressor events in combat does not 
apply to this case.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f)(1) (2006); see Sizemore v. Principi, 18 
Vet. App. 264 (2004) (veteran's testimony alone generally 
sufficient to establish occurrence of claimed in-service 
stressor when evidence establishes veteran's participation in 
the combat in which the stressor allegedly occurred).  When a 
claimed stressor is not combat related, its occurrence must 
be corroborated by credible supporting evidence.  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  When a claim for 
PTSD is based on a noncombat stressor, "the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor."  Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
"Corroboration" does not mean "corroboration of every 
detail including the appellant's personal participation in 
the [activity]."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

VA sought assistance from the RRC, which reported in April 
2003 that the veteran's account was unverifiable for lack of 
specificity of time, place, and persons involved.  RRC 
advised obtaining Morning Reports for the veteran's unit for 
the approximate time of the incident.  The veteran's DD 214 
shows he was a Combat Engineer (12B30) at the time of 
separation with a November 15, 1970, date of rank and grade.  
The veteran's official personnel file showed his MOS as Field 
Wireman (36K20) on November 1, 1970, when he was assigned to 
"HHC [headquarters, headquarter company] 34th 
EngrBn(Const[ruction])."  The personnel file also shows an 
increase in rank and grade effective November 15, 1970, 
without notation of a change of MOS.  Based on correlation 
among the DD 214, the personnel file, and the veteran's 
report of the "fragging" event as soon after a change of 
duty from radioman to Combat Engineer, VA solicited the NARA 
to search the 34th Engineer Battalion (Const) Morning Reports 
for evidence of "fragging" injuries among unit personnel 
that could be the incident the veteran reported.

NARA produced a Morning Report for the 34th Engineer 
Battalion (Const) that documented the veteran's arrival in 
the unit on November 1, 1970.  NARA reported there was no 
other Morning Report pertinent to the VA inquiry during the 
period November 1 to December 31, 1970.  The CURR reported in 
December 2005 that it reviewed the Staff Daily Journals of 
the Headquarters and Headquarters Company, 34th Engineer 
Battalion for January 1 to December 5, 1970, and found no 
record of the incident the veteran described.  The available 
casualty data base showed many casualties during that time, 
but the veteran provided no names, so corroboration of the 
incident he reported was impossible by reference to the whole 
casualty data base.  Review of Morning Reports for November 
and December 1970 documented no casualties in the unit during 
that time.

The veteran's report of the event some time between April 
1970 and February 1971, which merely correlates with the 
entire duration of his tour in Vietnam, is vague.  The 
official records are persuasive that the alleged event could 
not have happened prior to November 1, 1970, the date he 
joined the 3rth Engineer Battalion.  The NARA and CURR 
reports are persuasive that the event never happened.  
Morning Reports show roster strength and movement of troops 
in and out of active status, including on sick call.  It is 
reasonable to conclude from the veteran's account that the 
"fragging" incident would have resulted in the victims 
reporting on sick call or for more intensive treatment.  The 
reasonable inference from the official records is that the 
"fragging" event never happened.

The evidence shows such vagueness in the veteran's reports of 
alleged stressor as to render them unverifiable, as efforts 
to verify it has proven.  His reports have also included 
inaccuracies and contradictions that tend to undermine his 
credibility, even if not impeaching it directly.  
Specifically, the inconsistency between the March 1998 mini-
screening for PTSD report of not being threatened with a 
weapon and not seeing someone badly injured or killed and the 
May 2001 mini-screening changes to the affirmative is not 
credibly explained by an earlier lapse of memory, especially 
in light of his repeated narrative reports of the timing of 
the event and his attribution of trauma to the thought that 
it could have been him.  The narrative statements give the 
distinct impression that he did not witness the "fragging," 
and in fact, he has never said he has.  Although he reported 
in both mini-screenings and in other statements to outpatient 
clinicians that he was in combat, he has not reported any 
event in combat.  In the absence of any other report of an 
incident of being threatened with a weapon or seeing anyone 
being badly injured or killed, the change in his report 
between the two mini-screenings tends more to undermine than 
to bolster his credibility.

Considering the silence of the official records and the 
vagueness and inconsistency in the veteran's testimony, the 
preponderance of the evidence is that the "fragging" event 
to which the veteran attributes PTSD did not happen.  His 
representative argues that VA must find the event happened 
because official records show the veteran was assigned to the 
unit where the event happened, citing Pentacost v. Principi, 
16 Vet. App. 124 (2002).

Reliance on Pentacost is misplaced.  In Pentacost, the 
veteran was assigned to a unit that was at a documented 
location at the time of a documented enemy rocket attack.  
The Court held that the Board erred in requiring proof the 
veteran was in close proximity to where the rockets landed.  
The veteran's reliance on Pentacost fails because the event 
to which he attributes PTSD remains unproven.  Documentation 
that he was assigned to the unit in which the "fragging" 
allegedly occurred when it allegedly occurred leaves him one 
element short of the two elements of proof needed to make his 
case like Pentacost, i.e., proof of the event.

The veteran's representative also argues that the veteran's 
PTSD must be deemed established, because diagnosing mental 
health practitioners are presumed competent to find an event 
sufficient to meet the diagnostic criterion of a PTSD 
stressor, and that a finding of sufficiency is inherent in 
the diagnosis, citing Cohen v. Brown, 10 Vet. App. 128 
(1997).  Reliance Cohen is likewise misplaced.  In Cohen, the 
Court held that whether an event was a stressor as defined in 
the diagnostic criteria for PTSD is a medical determination, 
17 Vet. App. at 140-43, but the diagnosis based on post-
service examination cannot establish the occurrence of the 
stressor.  Id. at 145.  In this case, after a preliminary 
finding that the veteran did not allege a combat-related 
stressor, and an ultimate finding that the alleged 
"fragging" never happened, the current diagnosis cannot 
establish that the stressor occurred.  Having found the 
stressor did not occur, the question of a medical nexus 
opinion between the diagnosis and the stressor is moot.

Whereas the preponderance of the evidence is against granting 
service connection for PTSD, there is no question whether the 
claim can be granted by giving the veteran the benefit of the 
doubt of evidence in equipoise.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


